Exhibit 10.43

 

Schlotzsky’s, Inc.

203 Colorado Street

Austin, TX  78701

 


BORROWER’S NAME AND ADDRESS

“I” includes each borrower above, jointly and

 

American Bank of Commerce

522 Congress Ave., Suite 100


AUSTIN, TX  78701

 


LENDER’S NAME AND ADDRESS

“You” means the lender, its successors and assigns

 

 

Loan Number   403409

Date  03/27/03

Maturity Date  06/25/03

Loan Amount  $ 150,000.00

Renewal Of                       

 

 

For value received, I promised to pay to you, or your order, at your address
listed above the PRINCIPAL sum of             One      

hundred fifty thousand &
no/100                                                                                                       
Dollars $  $150,000.00

ý  Single Advance:  I will receive all of this principal sum on  03/27/03.  No
additional advances are contemplated under this note.

o  Multiple Advance: The principal sum shown above is the maximum amount of
principal I can borrow under this note. On           
                                 I will receive the amount of
$                                      and future principal advances are
contemplated.

Conditions:  The conditions for future advances are
                                                                                                                            

                                                                                                                                                                                                                  

o  Open End Credit: You and I agree that I may borrow up to the maximum
principal sum more than one time.  This feature is subject to all other
conditions and expires on  
                                                                    

o  Closed End Credit:  You and I agree that I may borrow (subject to all other
conditions) up to the maximum principal sum only one time.

INTEREST: I agree to pay interest on the outstanding principal balance from
March 27, 2003 at the rate of 5.2000% per year until June 25, 2003

o Variable Rate: This rate may change as stated below.

o Index Rate: The future rate will be
                                             the following index rate
                                                         

o Ceiling Rate: The interest rate ceiling for this note is the        ceiling
rate announced by the Credit Commissioner from time to time.

o Frequency and Timing: The rate on this note may change as often as
                                                                                           

A change in the interest rate will take effect
                                                                                                                                     

o  Limitations: During the term of this loan, the applicable annual interest
rate will not be more than                              % or less than
                             %.  The rate may not change more than
                                      % each
                                              

Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:

o The amount of each scheduled payment will change.                 o The amount
of the final payment will change.

o                                                                                                                                                                                                             

ACCRUAL METHOD: Interest will be calculated on a Actual/360 basis.

POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:

o  on the same fixed or variable rate basis in effect before maturity (as
indicated above).

ý at a rate equal to 24.000%

o LATE CHARGE: If a payment is made more than              days after it is due,
I agree to pay a late charge of                           .

ý ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which o are ý are not included in the

principal amount above:   $25.00 NSF FEE FOR EACH PAYMENT RETURNED UNPAID.

PAYMENTS:  I agree to pay this note as follows:

ý Interest: I agree to pay accrued interest       On Demand, But If No Demand Is
Made Then;                                                              At
Maturity – June 25, 2003

ý Principal: I agree to pay the principal       On Demand, But If No Demand is
Made Then;                                                                  

                                                                               
At Maturity – June 25,
2003                                                                                        

o  Installments: I agree to pay this note in             payments.  The first
payment will be in the amount of $                          

and will be due                                                  . A payment of
$                                              will be due
                                 

                                                                                                                       thereafter. 
The final payment of the entire

unpaid balance of principal and interest will be due

PURPOSE:  The purpose of this loan is Short term working capital

ADDITIONAL TERMS:


SECURITY

SECURITY INTEREST:  I give you a security interest in all of the Property
described below that I own or have a sufficient rights in which to transfer an
interest, now or in the future, wherever the Property is or will be located, and
all proceeds and products of the Property.  “Property” includes all parts,
accessories, repairs, replacements, improvements, and accessions to the
Property.  “Proceeds” includes anything acquired upon the sale, lease, license,
exchange, or other disposition of the Property; any rights and claims arising
from the Property; and any collections and distributions on account of the
Property.

o            Accounts and Other Rights to Payment: All rights to payment,
whether or not earned by performance, including, but not limited to, payment for
property or services sold, leased, rented, licensed, or assigned.  This includes
any rights and interests (including all liens) which I have by law or agreement
against any account debtor or obligor.

o            Inventory:  All inventory held for ultimate sale or lease, or which
has been or will be supplied under contracts of service, or which are raw
materials, work in process, or materials used or consumed in my business.

o            Equipment: All equipment including, but not limited to, machinery,
vehicles, furniture, fixtures, manufacturing equipment, farm machinery and
equipment, shop equipment, office and record keeping equipment, parts and
tools.  The Property includes any equipment described in a list or schedule I
give to you, but such a list is not necessary to create a valid security
interest in all of my equipment.

o            Instruments and Chattel Paper:  All instruments, including
negotiable instruments and promissory notes and any other writings or records
that evidence the right to payment of a monetary obligation, and tangible and
electronic chattel paper.

 

UNIVERSAL NOTE AND SECURITY AGREEMENT

o            General Intangibles: All general intangibles including, but not
limited to tax refunds, patents and application for patents, copyrights,
trademarks, trade secrets, goodwill, trade names, customer lists, permits and
franchises, payment intangibles, computer programs and all supporting
information provided in connection with a transaction relating to computer
programs, and the right to use my name.

o            Documents: All documents of title including, but not limited to,
bills of lading, dock warrants and receipts, and warehouse receipts.

o            Farm Products and Supplies: All farm products including, but not
limited to, all poultry and livestock and their young, along with their produce,
products, and replacements; all crops, annual or perennial, and all products of
the crops; and all feed, seed, fertilizer, medicines, and other supplies used or
produced in my farming operations.

 

--------------------------------------------------------------------------------


 

o            Government Payments and Programs: All payments, accounts, general
intangibles, and benefits including, but not limited to payments in kind,
deficiency payments, letters of entitlement, warehouse receipts, storage
payments, emergency assistance and diversion payments, production flexibility
contracts, and conservation reserve payments under any preexisting, current, or
future federal or state government program.

o            Investment Property:  All investment property, including, but not
limited to, certificated securities, uncertificated securities, securities
entitlements, securities accounts, commodity contracts, commodity accounts, and
financial assets.

ý             Deposit Accounts: All deposit accounts including, but not limited
to, demand, time, savings, passbook, and similar accounts.

ý             Specific Property Description: The Property includes, but is not
limited by, the following:

American Bank of Commerce Certificate of Deposit #154427

In the name of Jeffrey J. Wooley, in the amount of $150,000.00 and any renewals
and extensions thereof.

If this agreement covers timber to be cut, enter real estate description and
record owner information:                                                   

 

The Property will be used for a o personal                    ý business
            o agricultural             o                            purpose.

Borrower/Owner State of organization/registration (if applicable) TEXAS

 


ADDITIONAL TERMS OF THE SECURITY AGREEMENT

 

GENERALLY – This agreement secures this note and any other debt I have with you,
now or later.  However, it will not secure other debts if you fail with respect
to such other debts, to make any required disclosure about this security
agreement or if you fail  to give any required notice of the right of
rescission.  If property described in this agreement is located in another
state, this agreement may also, in some circumstances, be governed by the law of
the state in which the Property is located.

NAME AND LOCATION- My name indicated on page 1 is my exact legal name.  If I am
an individual, my address is my principal residence. If I am not an individual,
my address is the location of my chief executive offices or sole place of
business.  If I am an entity organized and registered under state law, my
address is located in the state in which I am registered, unless otherwise
indicated on page 2.  I will provide verification of registration and location
upon your request.  I will provide you with at least 30 days notice prior to any
change in my name, address or state of organization or registration.

OWNERSHIP AND DUTIES TOWARD PROPERTY- I represent that I own all of the
Property, or to the extent this is a purchase money security interest, I will
acquire ownership of the Property with the proceeds of the loan.  I will defend
it against any other claim.  Your claim to the Property is ahead of the claims
of any other of the claims of other creditor.  I agree to do whatever you
require to protect your security interest and to keep your claim in the Property
ahead of the claims of other creditors.  I will not do anything to harm your
position.  I will not use the Property for a purpose that will violate any laws
or subject the Property to forfeiture or seizure.

I will keep books, records and accounts about the Property and my business in
general.  I will let you examine these records at any reasonable time.  I will
prepare any report or accounting you request, which deals with the Property.

I will keep the Property in my possession and will keep it in good repair and
use it only for the purpose(s) described on page 3 of this agreement.  I will
not change this specified use without your express written permission.  I
represent that I am the original owner of the Property and, if I am not, that I
have provided you with a list of prior owners of the Property.

I will keep the Property at my address listed on page 1 of this agreement,
unless we agree I may keep it at another location. If the Property is to be used
in another state, I will give you a list of those states.  I will not try to
sell the Property unless it is inventory or I receive your written permission to
do so.  If I sell the Property, I will have the payment made payable to the
order of you and me.

You may demand immediate payment of the debt(s) if the debtor is not a natural
person and without your prior written consent:  (1) a beneficial interest in the
debtor is sold or transferred, or (2) there is a change in either the identity
or number of members of a partnership, or (3) there is a change in ownership of
more than 25 percent of the voting stock of a corporation.

I will pay all taxes and charges on the Property as they become due.  You have
the right of reasonable access in order to inspect the Property.  I will
immediately inform you of any loss or damage to the Property.

If I fail to perform any of my duties under the security agreement, or any
mortgage, deed of trust, lien or other security interest, you may without notice
to me perform the duties or cause them to be performed.   Your right to perform
for me shall not create an obligation to perform and your failure to perform
will not preclude you from exercising any of your other rights under the law of
this security agreement.

PURCHASE MONEY SECURITY INTEREST – For the sole purpose of determining the
extent of a purchase money security interest arising under this security
agreement: (a) payments on any nonpurchase  money loan also secured by this
agreement will not be deemed to apply to the Purchase Money Loan, and (b)
payments on the Purchase Money Loan will be deemed to apply first to the
nonpurchase money portion of the loan, if any, and then to the purchase money
obligations in the order in which the items of collateral were acquired or if
acquired at the same time, in the order selected by you.  No security interest
will be terminated by application of this formula.  “Purchase Money Loan” means
any loan the proceeds of which, in whole or in part, are used to acquire any
collateral securing the loan and all extensions, renewals, consolidations and
refinancing of such loan.

PAYMENT BY LENDER – You are authorized to pay, on my behalf, charges I am or may
become obligated to pay to preserve or protect the secured property (such as
property insurance premiums).   You may treat those payments as advances and add
them to the unpaid principal under the note secured by this agreement or you may
demand immediate payment of the amount advanced.

INSURANCE -  I agree to buy insurance on the Property against the risks and for
the amounts you require and to furnish you continuing proof of coverage.  I will
have the insurance company name you as loss payee on any such policy.  You may
require added security if you agree that insurance proceeds may be used to
repair or replace the Property.  I will buy insurance  from a firm licensed to
do business in the state where you are located.  The firm will be reasonably
acceptable to you.  The insurance will last until the Property is released from
this agreement.  If I fail to buy or maintain the insurance (or fail to name you
as loss payee) you may purchase it yourself.

WARRANTIES AND REPRESENTATIONS – If this agreement includes accounts, I will not
settle any account for less than its full value without your written
permission.  I will collect all accounts until you tell me otherwise.  I will
keep the proceeds from all the accounts and any goods which are returned to me
or which I take back in trust for you.  I will not mix them with any other
property of mine.  I will deliver them to you at your request.  If you ask me to
pay you the full price on any returned items or items retaken by myself, I will
do so.  You may exercise my rights with respect to obligations of any account
debtors, or other persons obligated on the Property, to pay or perform, and you
may enforce any security interest that secures such obligations.

If this agreement covers inventory, I will not dispose of it except in my
ordinary course of business at the fair market value for the Property, or at a
minimum price established between you and me.

Any person who signs within this box does so to give you a security interest in
the Property described on page 1 and this page.  This person does not promise to
pay the note.  “I” as used in the security agreement will include the borrower
and any person who signs within this box.

Date:                

Signed                                                                                    

 

2

--------------------------------------------------------------------------------


 

If this agreement covers farm products, I will provide you, at your request, a
written list of the buyers, commission merchants or selling agents to or through
whom I may sell my farm products.  In addition to those parties named on this
written list, I authorize you to notify at your sole discretion any additional
parties regarding your security interest in my farm products.  I remain subject
to all applicable penalties for selling my farm products in violation of my
agreement with you and the Food Security Act.  In this paragraph the terms farm
products, buyers, commission merchants and selling agents have the meanings
given to them in the Federal Food Security Act of 1985.

If this agreement covers chattel paper or instruments, either as original
collatoral or proceeds of the Property, I will note your interest on the face of
the chattel paper or instruments.

DEFAULT – I will be in default on this security agreement if I am in default on
any note this agreement secures or if I fail to keep any promise contained in
the terms of this agreement.  Default shall also exist if any loan proceeds are
used for a purpose that will contribute to excessive erosion of highly erodible
land or in the conversion of wetlands to produce an agricultural commodity, as
further explained in 7 CFR Part 1940, Subpart G, Exhibit M.

REMEDIES- If I default, you have all of the rights and remedies provided in the
note and under the Uniform Commercial Code.  You may require me to make the
secured property available to you at a place which is reasonably convenient. 
You may take possession of the secured property and sell it as provided by law. 
The proceeds will be applied first to your expenses and then to the debt.  I
agree that 10 days written notice sent to my last known address by first class
mail will be reasonable notice under the Uniform Commercial Code.  My current
address is on page 1.

PERFECTION OF SECURITY INTEREST- I authorize you to file a financing statement
covering the Property, I will comply with, facilitate, and otherwise assist you
in connection with obtaining possession of or control over the Property for
purposes of perfecting your security interest under the Uniform Commercial Code.

 


ADDITIONAL TERMS OF THE NOTE

 

DEFINITIONS-As used on pages 1 and 2, “ý “ means the terms that apply to this
loan.  “I,” “me” or “my” means each Borrower who signs this note, and each other
person or legal entity (including guarantors, endorsors, and sureties) who
agrees to pay this note (together referred to as “us”).  “You” or “your” means
the Lender and its successors and assigns.

APPLICABLE LAW – The law of the state of Texas will govern this agreement.  Any
term of this agreement which is contrary to applicable law will not be effective
unless the law permits you and me to agree to such a variation.  If an provision
of this agreement cannot be enforced according to its terms, this fact will not
affect the enforceability of the remainder of this agreement.  No modification
of this agreement may be made without your express written consent.  Time is of
the essence in this agreement.

PAYMENTS – Each payment I make on this note will first reduce the amount I owe
you for charges which are neither interest nor principal.  The remainder of each
payment will then reduce accrued and unpaid interest, and then unpaid
principal.  If you and I agree to a different application of payments, we will
describe our agreement on this note.  I may prepay a part of, or the entire
balance of this loan without penalty, unless we specify to the contrary on this
note.  Any partial prepayment will not excuse or reduce any later scheduled
payment until this note is paid in full (unless, when I make the prepayment, you
and I agree in writing to the contrary).

INTEREST – Interest accrues on the principal remaining unpaid from time to time,
until paid in full.  If I receive the principal in more than one advance, each
advance will start to earn interest only when I receive the advance.  The
interest rate in effect on this note at any given time will apply to the entire
principal sum outstanding at that time.  Notwithstanding anything to the
contrary, I do not agree to pay and you do not intend to charge any rate of
interest that is higher than the maximum rate of interest you could charge under
applicable law for the extension of credit that is agreed to in this note
(either before or after maturity).  If any notice of interest accrual is sent
and is in error, we mutually agree to correct it, and if you actually collect
more interest than allowed by law and this agreement, you agree to refund it to
me.

INDEX RATE – The index will serve only as a device for setting the interest rate
on this note.  You do not guarantee by selecting this index, or the margin, that
the interest rate on this note will be the same rate you charge on any other
loans or class of loans you make to me or other borrowers.

POST MATURITY RATE – For purposes of deciding when the “Post Maturity Rate”
(shown on page 1) applies, the term “maturity” means the date of the last
scheduled payment indicated on page 1 of this note or the date you accelerate
payment on the note, whichever is earlier.

SINGLE ADVANCE LOANS – If this is a single advance loan, you and I expect that
you will make only one advance of principal.  However, you may add other amounts
to the principal if you make any payments described in the “PAYMENTS BY LENDER”
paragraph on page 2.

MULTIPLE ADVANCE LOANS – If this is a multiple advance loan, you and I expect
that you will make more than one advance of principal.  If this is closed and
credit, repaying a part of the principal will not entitle me to additional
credit.

SET-OFF – I agree that you may set off any amount due and payable under this
note against any right I have to receive money from you.

“Right to receive money from you” means:

(1)                        any deposit account balance I have with you;

(2)                        any money owed to me on an item presented to you or
in your possession for collection or exchange; and

(3)                        any repurchase  agreement or other non-deposit
obligation.

“Any amount due and payable under this note” means the total amount of which you
are entitled to demand payment under the terms of this note at the time you set
off.  This total includes any balance the due date for which you properly
accelerate under this note.

If my right to receive money from you is also owned by someone who has not
agreed to pay this note, your right of set-off will apply to my interest in the
obligation and to any other amounts I could withdraw on my sole request or
endorsement.  Your right of set-off does not apply to an account or other
obligation where my rights are only as a representative.  It also does not apply
to any Individual Retirement Account or other tax deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs
because you set off the debt against any of the accounts.  I agree to hold you
harmless from any such claims arising as a result of your exercise of your right
to set-off.

DEFAULT – I will be in default on this loan and any agreement securing this loan
if any one or more of the following occurs:

(1)I fail to perform any obligation which I have undertaken in this note or any
agreement securing this note; or

(2)You, in good faith, believe that the prospect of payment or the prospect of 
my performance of any other obligations under the note or any agreement securing
this note is impaired.

REMEDIES – If I am in default on this note, you have, but are not limited to,
the following remedies:

(1)                        You may demand immediate payment of my debt  under
this note (principal, accrued unpaid interest and other accrued charges).

(2)                        You may set off this debt against any right I have to
the payment of money from you, subject to the terms of the “SET-OFF” paragraph
herein.

(3)                        You may demand security, additional security, or
additional parties to be obligated to pay this note as a condition for not using
any other remedy.

(4)                        You  may refuse to make advances to me or allow
purchases on credit by me.

(5)                        You may use any remedy you have under state or
federal law.

(6)                        You may make use of any remedy given to you in any
agreement securing this note.

By selecting any one or more of these remedies you do not give up your right to
use later any other remedy.  By waiving your right to declare an event to be a
default, you do not waive your right to consider later the event a default if it
continues or happens again.

COLLECTION COSTS AND ATTORNEY’S FEES — I agree to pay all costs of collection,
replevin or any other or similar type of cost if I am in default.  In addition,
if you hire an attorney to collect this note, I also agree to pay any fee you
incur with such attorney plus court costs (except where prohibited by law).  To
the extent permitted by  the United States Bankruptcy Code, I also agree top ay
the reasonable attorney’s fees and costs you incur to collect this debt as
awarded by any court exercising jurisdiction under the Bankruptcy Code.

WAIVER – I give up my rights to require you to do certain things.  I will not
require you to:

(1)                        demand payments of amounts due (presentment);

(2)                        obtain official certification of non-payment
(protest);

(3)                        give notice that amounts due have not been paid
(notice of dishonor);

(4)                        give notice of intent to accelerate; or

(5)                        give notice of acceleration.

I waive any defenses I have based on suretyship or impairment of collateral.

OBLIGATIONS INDEPENDENT. – I understand that I must pay this note even if
someone else has also agreed to pay it (by, for example, signing this form or a
separate guarantee or endorsement).  You may sue me alone, or anyone else who is
obligated on this note, or any number of us together, to collect this note.  You
may without notice release any party to this agreement without releasing any
other party.  If you give up any of your rights, with or without notice, it will
not affect my duty to pay this note.  Any extension of new credit to any of us,
or renewal of this note by all or less than all of us will not release me from
my duty to pay it.  (Of course, you are entitled to only one payment in full.) 
I agree that you may at our option extend this note or the debt represented by
this note, or any portion of the note or debt, from time to time without limit
to notice and for any term without affecting my liability for payment of the
note.  I will not assign my obligation under this agreement without your prior
written approval.

FINANCIAL INFORMATION – I agree to provide you, upon request, any financial
statement or information you may deem necessary.  I warrant that the financial
statements and information I provide to you are or will be accurate, correct and
complete.

 

THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT, ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

SIGNATURES:  I AGREE TO THE TERMS OF THIS NOTE AND SECURITY AGREEMENT (INCLUDING
THOSE ON PAGES 1 AND 2).        I have received a copy of this note and security
agreement on today’s date.

Schlotzsky’s, Inc.

/s/Jeffrey J. Wooley

 

/s/ Charlie Avant

 

Jeffrey J. Wooley, Senior Vice President

CHARLIE AVANT, VICE PRESIDENT

 

3

--------------------------------------------------------------------------------